t c summary opinion united_states tax_court jose antonio rios petitioner v commissioner of internal revenue respondent docket no 8302-01s filed date jose antonio rios pro_se travis vance iii for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency in petitioner's federal_income_tax for of dollar_figure after concessions ’ the issues that remain for decision are whether petitioner is entitled to claim an additional dependency_exemption deduction whether petitioner is entitled to claim an additional_child_tax_credit and whether petitioner qualifies for head_of_household filing_status some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in athens georgia background petitioner and terri butler chandler were never married mrs chandler is grant j butler's mother on date the superior court of athens-clarke county georgia adjudged that petitioner is grant's father and ordered petitioner to pay monthly child_support of dollar_figure provide major-medical insurance for grant and pay dollar_figure in past due child_support at a rate of 12-percent interest petitioner began making the dollar_figure monthly child-support payments during petitioner paid dollar_figure ' in the notice_of_deficiency respondent determined that petitioner was not entitled to deductions for two dependency_exemptions two child tax_credits and head_of_household filing_status during the appeal process respondent conceded that petitioner is entitled to deduct an amount for one dependency_exemption and claim one child_tax_credit towards the child-support arrearage petitioner is appealing the superior court's decision for purposes of this case however the court assumes that petitioner is grant's biological father petitioner timely filed his federal_income_tax return as head_of_household and reported income of dollar_figure petitioner claimed a dependency_exemption deduction and a child_tax_credit naming grant as his qualifying_child respondent issued a notice_of_deficiency determining that petitioner is not entitled to head_of_household filing_status the dependency_exemption deduction or the child_tax_credit because he failed to substantiate his claims discussion deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs the court decides this case without regard to the burden_of_proof accordingly the court need not decide whether current sec_7491 1s applicable in this case see 116_tc_438 dependency_exemption deduction sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 sec_152 defines a dependent to include a son or daughter of the q4e- taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer sec_152 provides a special rule in the case of a child of parents who lived apart at all times during the last months of the calendar_year sec_152 provides that if the child receives over half of his support from his parents and he 1s in the custody of one or both of his parents for more than half of the year then the child is treated as receiving over half of his support from the custodial_parent in the case of the remarriage of a parent such as mrs chandler support of a child received from the parent's new spouse is treated as received from the parent sec_152 sec_152 b provides that the custodial_parent is the parent who had custody of the child for the greater portion of the calendar_year petitioner testified that he has not seen grant for years and that grant did not live with him at any time during because mrs chandler had custody of grant for the greater portion of she is the custodial_parent see sec_152 e b pursuant to sec_152 the child is treated as receiving over half of his or her support from the noncustodial_parent only if the custodial_parent signs a written declaration - - that the custodial_parent will not claim the child as a dependent and the noncustodial_parent attaches the declaration to the noncustodial parent's return the declaration required by sec_152 a must be made either on form_8332 release of claim to exemption for child of divorced or separated parents or on a statement conforming to the substance of that form sec_152 e 114_tc_184 in the present case mrs chandler as the custodial_parent did not sign form_8332 or any written declaration or statement agreeing not to claim an exemption for grant and no such form declaration or statement was attached to petitioner's return for the year in issue it follows therefore that the exception set forth in sec_152 does not apply and that the general_rule of sec_152 does apply accordingly petitioner is not entitled to a deduction for a dependency_exemption for grant for see sec_152 miller v commissioner supra ’ child_tax_credit respondent determined that petitioner is not entitled to claim the child_tax_credit on his return because he is the court notes that even if it was determined that petitioner is not grant's father the outcome of this case would not differ in that case petitioner would not be entitled to a dependency_exemption deduction for grant because in grant's principal_place_of_abode was not petitioner's home and grant was not a member of petitioner's household sec_152 unable to substantiate that grant was a qualifying_child as defined in sec_151 for the taxable_year taxpayers are allowed to claim a tax_credit of dollar_figure for each qualifying_child sec_24 sec_24 defines a qualifying_child as any individual if a the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year b such individual has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins and c such individual bears a relationship to the taxpayer described in sec_32 b emphasis added the plain language of sec_24 establishes a three-pronged test to determine whether a taxpayer has a qualifying_child in effect if one of the qualifications is not met the claimed child_tax_credit must be disallowed the first element of the three-pronged test requires that a taxpayer must have been allowed a deduction for that child under sec_151 sec_24 a respondent determined that petitioner is not entitled to a sec_151 dependency_exemption deduction for grant for the court has held that respondent's determination regarding the sec_151 deduction is valid that holding is dispositive of this issue and as a result the court sustains respondent's determination regarding the sec_24 child_tax_credit and - j- holds because of the plain language of the statute that petitioner is not eligible to claim the child_tax_credit head_of_household filing_status respondent determined petitioner's filing_status to be single rather than head_of_household for because grant did not reside with petitioner for more than one-half of the year sec_1 imposes a special tax_rate on individuals filing as head_of_household as relevant herein sec_2 defines a head_of_household as an unmarried individual who maintains as his home a household that constitutes the principal_place_of_abode for a son or daughter for more than half of the taxable_year petitioner has not demonstrated that he maintained such a household the parties agree that mrs chandler is grant's full- time custodian and in petitioner and mrs chandler lived in separate residences as previously stated petitioner had not seen grant for years and grant did not live with him at any time during the evidence petitioner presented fails to establish that he provided the principal_place_of_abode for grant for more than one-half of the year in issue moreover petitioner offered no evidence to show that he paid more than one-half the cost of maintaining a household see sec_2 the court thus holds that petitioner is not entitled to head_of_household filing_status --- - reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
